Citation Nr: 0706048	
Decision Date: 03/02/07    Archive Date: 03/13/07

DOCKET NO.  04-29 238	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for osteoarthritis, 
right hip.

2.  Entitlement to service connection for left shoulder 
disability.

3.  Entitlement to service connection for left knee 
osteoarthritis.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

K. Curameng, Associate Counsel




INTRODUCTION

The appellant in this case is a veteran who had active duty 
service from May 1976 to November 1977.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2003 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA).  The veteran's notice of disagreement was received in 
May 2003.  A statement of the case was issued in April 2004, 
and a substantive appeal was received in July 2004.  

The Board notes that left leg disability was denied by the 
Board in November 1980 on the basis of whether the veteran's 
chondromalacia in the left knee related to service.  Although 
the current claim pertains to the veteran's left knee, the 
Board will adjudicate on the merits as a separate new claim 
since the issue now before the Board pertains to 
osteoarthritis.  It is further noted that the issue of 
service connection for left knee osteoarthritis is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  


FINDINGS OF FACT

1.  Osteoarthritis, right hip was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is osteoarthritis, right hip otherwise related to such 
service.

2.  Left shoulder disability was not manifested during the 
veteran's active duty service or for many years thereafter, 
nor is left shoulder disability otherwise related to such 
service.




CONCLUSIONS OF LAW

1.  Osteoarthritis, right hip was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).

2.  Left shoulder disability was not incurred in or 
aggravated by service.   38 U.S.C.A. §§ 1131, 5107 (West 
2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. 
§§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation 
provides, among other things, for notice and assistance to 
claimants under certain circumstances.  VA has issued final 
rules to amend adjudication regulations to implement the 
provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 
and 3.326(a).  The intended effect of the regulations is to 
establish clear guidelines consistent with the intent of 
Congress regarding the timing and the scope of assistance VA 
will provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  

After reviewing the claims folder, the Board finds that the 
claimant has been adequately notified of the applicable laws 
and regulations which set forth the necessary criteria for 
the benefit currently sought.  The February 2003 and June 
2003 VCAA letters effectively notified the veteran of the 
evidence needed to substantiate her claim as well as the 
duties of VA and the appellant in furnishing evidence.  The 
Board also notes that the February 2003 and June 2003 VCAA 
letters implicitly notified the appellant of the need to 
submit any pertinent evidence in the appellant's possession.  
She was advised to submit information describing the 
additional evidence or the evidence itself.  The Board 
believes that a reasonable inference from such communication 
was that the appellant must also furnish any pertinent 
evidence that the appellant may have.  

Further, the February 2003 was sent to the appellant prior to 
the May 2003  rating decision.  The VCAA notice was therefore 
timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  
Therefore, the requirements of 38 C.F.R. § 3.159(b)(1) have 
been met.  The Board finds that all notices required by VCAA 
and implementing regulations were furnished to the appellant 
and that no useful purpose would be served by delaying 
appellate review to send out additional VCAA notice letters.   

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include:  
1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In the present appeal, the appellant was 
provided February 2003 and June 2003 VCAA letters with notice 
of what type of information and evidence was needed to 
substantiate the claims for service connection, but there has 
been no notice of the types of evidence necessary to 
establish disability ratings for her disability claims or the 
effective date of the disabilities.  To the extent that such 
notice may be deficient in any respect, the matter is 
effectively moot in light of the following decision which 
finds that the preponderance of the evidence is against the 
veteran's claim for service connection.

The Board further notes that the appellant's status as a 
veteran has never been contested.  VA has always adjudicated 
her claims based on her status as a veteran as defined by 
38 C.F.R. § 3.1.

Furthermore, the Board finds that there has been substantial 
compliance with the assistance provisions set forth in the 
law and regulations.  The record as it stands includes 
sufficient competent evidence.  All available pertinent 
records, in service, VA, and private have been obtained.  
Although the veteran was not provided a VA examination, the 
evidence of record does not contain competent evidence that 
the veteran sustained injuries in service, or that the 
claimed disabilities may be associated with any in-service 
event; thus, a medical examination is not necessary to decide 
the claims.  The Board finds that the record as it stands 
includes adequate competent evidence to allow the Board to 
decide the case and no further action is necessary.  See 
generally 38 C.F.R. § 3.159(c)(4).  The Board finds that the 
record as it stands includes adequate competent evidence to 
allow the Board to decide the case and no further action is 
necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No 
additional pertinent evidence has been identified by the 
claimant as relevant to the issues on appeal.  Under these 
circumstances, no further action is necessary to assist the 
claimant with her claim.

Analysis

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service.  
38 U.S.C.A. §1131; 38 C.F.R. § 3.303.  That an injury 
occurred in service alone is not enough; there must be 
chronic disability resulting from that injury.  If there is 
no showing of a resulting chronic condition during service, 
then a showing of continuity of symptomatology after service 
is required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d).



Right Hip

The issue before the Board involves a claim of entitlement to 
service connection for right hip disability.

The Board notes that service medical records are negative for 
complaints of right hip disability.  Service medical records 
show a May 1977 and a June 1977 X-ray request of the 
veteran's left hip, and a July 1977 notation that the 
veteran's hip was "ok."  A September 1975 entrance 
examination and a November 1977 separation examination showed 
that the veteran's lower extremities were clinically 
evaluated as normal.  In her contemporaneous medical history 
provided with both examinations, the veteran did not identify 
any right hip complaints.  

Shortly following service, the veteran was afforded a VA 
examination in June 1979 for complaints of her left thigh and 
knee.  It was noted that her hips were level.  Further, there 
are no post service medical records pertaining to right hip 
disability until March 1996, approximately 19 years after 
service.  There is also no competent evidence of record which 
links the right hip disability to the veteran's active duty 
service.

It is further noted that although the VA has a duty to assist 
the veteran in providing medical examination or obtaining 
medical opinions, the evidence of record does not warrant 
such action.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)-
(d).  As noted above, the information and evidence of record 
does not establish that the appellant experienced an event or 
sustained an injury in service.  See 38 U.S.C.A. § 5103A.  A 
medical examination based on a claims file containing no 
supporting evidence of the claimed incident would amount to 
pure speculation.  
    
Accordingly, the Board is led to the conclusion that there is 
not such a state of equipoise of the positive evidence with 
the negative evidence to permit a favorable determination in 
this case.  38 U.S.C.A. § 5107(b).  The weight of the 
evidence is against the veteran's claim.



Left Shoulder

The issue before the Board also involves a claim of 
entitlement to service connection for left shoulder 
disability.  

Service medical records are negative for complaints of left 
shoulder disability.  A September 1975 entrance examination 
and a November 1977 separation examination showed that the 
veteran's upper extremities were clinically evaluated as 
normal.  In her contemporaneous medical history, the veteran 
did not identify any left shoulder complaints.  

There are also no post service medical records pertaining to 
left shoulder disability until December 2002, approximately 
25 years after service.  No medical opinion was made 
regarding the etiology of the left shoulder disability.    

It is further noted that although the VA has a duty to assist 
the veteran in providing medical examination or obtaining 
medical opinions, the evidence of record does not warrant 
such action.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (c)-
(d).  As noted above, the information and evidence of record 
does not establish that the appellant experienced an event or 
sustained an injury in service.  See 38 U.S.C.A. § 5103A.  A 
medical examination based on a claims file containing no 
supporting evidence of the claimed incident would amount to 
pure speculation.  

Overall, the medical evidence suggests that the veteran did 
not have any left shoulder disability during service or 
shortly thereafter.  The Board is led to the conclusion that 
there is not such a state of equipoise of the positive 
evidence with the negative evidence to permit a favorable 
determination in this case.  38 U.S.C.A. § 5107(b).  The 
weight of the evidence is against the veteran's claim.    




ORDER

Entitlement to service connection for osteoarthritis, right 
hip is not warranted.
Entitlement to service connection for left shoulder 
disability is not warranted.  To this extent, the appeal is 
denied.


REMAND

The veteran is claiming entitlement to service connection for 
left knee osteoarthritis.  A December 2002 VA medical record 
shows that the veteran has left knee osteoarthritis.  Based 
on the veteran's subjective complaint, it was noted that it 
was not unreasonable to conclude that the veteran's left knee 
damage was due to the trauma she had in service.  Service 
medical records show that when the veteran was seen in 
January 1977, on examination her left knee was "ok," but 
movements were noted as painful and that she had a history of 
pain after running.  The veteran had reported knee problems 
on two occasions in April 1977; it was noted in one of the 
medical reports that she underwent physical therapy for her 
knees on a weekly basis.  A May 1977 and a June 1977 X-ray 
request was submitted for the veteran's left knee.  The 
veteran was diagnosed with patellar tendonitis in June 1977.  
Post service medical records show that in June 1979, the 
veteran complained of a painful left knee.  In light of this 
evidence, the veteran should be afforded an appropriate VA 
examination to comply with the requirements of 38 C.F.R. 
§ 3.159(c)(4) (2006).  
     
Further, during the pendency of this appeal, on March 3, 
2006, the United States Court of Appeals for Veterans Claims 
(Court) issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim, including the 
degree of disability and the effective date of an award.  In 
the present appeal, the veteran was provided with notice of 
what type of information and evidence was needed to 
substantiate service connection claims, but she was not 
provided with notice of the type of evidence necessary to 
establish disability ratings and/or an effective date for the 
disability on appeal.  Since the appeal is being remanded for 
other reasons outlined above, it is appropriate to also 
direct that the RO furnish proper notice under 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) to comply with the Court's 
holding.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran a 
corrective notice under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), that 
includes an explanation as to the 
information or evidence needed to 
establish a disability rating and/or 
effective date for the claim on appeal, 
as outlined by the Court in 
Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

2.  After completion of the above, the 
veteran should be afforded an appropriate 
VA examination to determine the nature, 
extent and etiology of the claimed left 
knee osteoarthritis.  It is imperative 
that the claims file be made available to 
the examiner for review in connection 
with the examination.

After reviewing the claims file and 
examining the veteran, the examiner 
should offer an opinion as to whether it 
is at least as likely as not (a 50% or 
higher degree of probability) that her 
left knee osteoarthritis is causally 
related to injury during service.  
  
3.  Thereafter, the RO should review the 
expanded record and determine if service 
connection is warranted for the veteran's 
left knee osteoarthritis.  If the benefit 
sought on appeal is not granted, the 
veteran and her  representative should be 
provided with a supplemental statement of 
the case and afforded the appropriate 
opportunity to respond thereto.  
Thereafter, the case should be returned 
to the Board for further appellate 
consideration, if otherwise in order.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).


______________________________________________
DAVID L. WIGHT
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


